DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/09/2022 has been entered.

Response to Arguments

3.	Applicant’s arguments with respect to claims 1-4, 10-15, and 17-18 are moot in view of new grounds of rejection based on a new reference Hughes (US 7,260,395 B1) and new citations from Abel-Kader (US 2008/0175209 A1).

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3, 10-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Kader (US 2008/0175209 A1) in view of Hughes (US 7,260,395 B1).

 	 	Regarding claim 1, Abdel-Kader teaches a communication apparatus (Fig. 5 WLAN client device 500; Fig. 1 110; [0106], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126”; [0013], “A client device 110 travels with its user from WLAN regulatory domain 102, for example, the United States, to WLAN regulatory domain 104, for example, Japan”) having
	a first wireless communication function of (Fig. 5, WLAN communication interface 510) carrying out first wireless communication by a first wireless communication method conforming to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 series ([0106], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126. APs 142 and 144, having coverage areas 152 and 154, respectively, are located within WLAN regulatory domain 104. As client device 110 travels through WLAN regulatory domain 104, it scans for and may associate with APs 142 and 144”, wherein the client device 110 contains a first communication (~WLAN) unit for carrying out first wireless (~WLAN) communication by a first wireless communication (~WLAN) method; Fig. 1; [0026], “Client device 500 comprises a wireless communication interface 510, compatible with one or more WLAN standards, for example, one or more standards of the family of IEEE 802.11 wireless communication standards”) and
 		a second wireless communication function of (Fig. 5, WWAN communication interface 520) carrying out second wireless communication by a second communication method different from the first wireless communication method ([0011], “WLAN client device, if equipped with a cellular communications interface (~second wireless communication unit), may listen to the mobile country code (MCC) broadcast by base stations of a cellular network (~second wireless (~cellular) communication by a second communication (~cellular) method different from the first wireless communication (~WLAN) method) and determine the WLAN regulatory domain from the MCC”) and
	 	the communication apparatus (Fig. 5 WLAN client device 500; Fig. 1 110; [0106], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126”; [0013], “A client device 110 travels with its user from WLAN regulatory domain 102, for example, the United States, to WLAN regulatory domain 104, for example, Japan”) comprising: 
 		at least one memory that stores a set of instructions ([0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”); and 
 		at least one processor that executes the instructions, the instructions, when executed, causing the communication apparatus to perform operations comprising ([0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”): 
 		obtaining, by the second communication method, country information identifying a country in which the communication apparatus is located ([0016-0017], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126 … At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on.  At 204, the device receives the MCC (~country information identifying a country in which the communication apparatus is located) broadcast by a base station of the cellular network (~acquires, via the second communication (~cellular) method)”), 
 	determining, based on the obtained country information, whether the country in which the communication apparatus is located has changed to a different country or not ([0020], “Although it is possible that a cellular carrier spans multiple countries with different regulatory domain requirements, most of the time the MCC is checked, it will not be different from that last time the client device roamed from one cell to another or from the last time the WLAN radio was turned off. Accordingly, the client device may cache the MCC (~mobile country information) at 208, if it differs from the MCC currently cached by the client device. The check of whether the MCC received at 204 differs from the MCC currently cached by the client device may be done at 206 (~determining, based on the obtained country information (~MCC (mobile country code)), whether the country in which the communication apparatus is located has changed to a different country or not)”; Fig. 2), -2-Amendment for Application No.: 16/938455 Attorney Docket: 10208076US01 
	performing control for continuing the wireless communication using the first wireless communication function in a case where the country in which the communication apparatus is located has not changed to a different country ([0020], Although it is possible that a cellular carrier spans multiple countries with different regulatory domain requirements, most of the time the MCC is checked, it will not be different from that last time the client device roamed from one cell to another or from the last time the WLAN radio was turned off”) and 
		for disabling the first wireless communication function in a case where the country in which the communication apparatus is located has changed to a different country ([0019], “the client device … may refrain from passively scanning channels in the 5 GHz band that are not valid in the regulatory domain”, wherein when the communication apparatus location changes to a different country, wireless communication will be initially disabled for channels that are not valid in the regulatory domain; Furthermore, when a WLAN capable communication apparatus roams from a first country to a new second country having a different WLAN standard (different frequency, power, and etc.), the first country’s WLAN connection/function will first have to be disabled even for a very short time (~fraction of a millisecond) before switching to the new second country’s WLAN connection/function and the WLAN capable communication apparatus may even become naturally disconnected (~not work/prevent from working) due to the change in the WLAN standard (~due to the different WLAN standard)), 
 	changing, after disabling the first wireless communication function, a useable channel and/or the upper limit on the transmission power, for compliance with the communication regulation of the different country ([0018], “At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain”, wherein the PHY changes/controls/configures frequency/channel and/or amplitude/power/upper limit of wireless signals), and 
 		enabling the first wireless communication function after completion of the changing ([0018], “At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain”, wherein the first wireless communication function is enabled after the PHY is configured).
 	 Abdel-Kader does not explicitly teach determining, in a case where the country in which the communication apparatus is located is determined to have changed, whether a wireless channel that is in use in the communication by the first wireless communication method and an upper limit on transmission power are compliant with a communication regulation of the different country or not;where the country in which the communication apparatus is located has not changed to a different country is where the wireless channel and the upper limit are determined to be compliant with the communication regulation of the different country; and where the country in which the communication apparatus is located has changed to a different country is where the wireless channel and the upper limit are determined to be not compliant with the communication regulation of the different country.
	However, Hughes teaches determining, in a case where the country in which the communication apparatus is located is determined to have changed, whether a wireless channel that is in use in the communication by the first wireless communication method and an upper limit on transmission power are compliant with a communication regulation of the different country or not (In scanning after roaming to another (~country of communication apparatus location have changed), if there is no match to any country (Fig. 3, 54), then this is determining that the wireless channel and an upper limit on transmission power are not compliant (col. 5 line 60 - col. 6 line 24, scanned signal is compared with a table comprising list of frequencies (~wireless channel) and regulations on power output (~upper limit) for different countries, and a mismatch to the country means the frequency (~wireless channel) and the upper limit (~upper limit) are not compliant with the country’s regulation), and the terminal’s parameters are adjusted accordingly to parameters of the new matching country (Fig. 3, 56); col. 5 line 60 col. 6 line 24, “At step 50, the remote terminal may scan the frequency spectrum, listening for broadcast transmissions or announcement messages broadcast by access points. This may encompass tuning to each available frequency on which an announcement message from a nearby access point may be received. The announcement message may have a frequency characteristic that is unique to a particular geographic region or country (e.g., transmitted on a frequency channel that is unique to a particular country). At step 52, the frequency characteristics of the received announcement message are compared with a table, database, or equivalent data structure contained in memory. The table may contain a listing of the breakdown of the frequency spectrum for all the different available countries or geographic regions. It also may list regulations on power output or other regulations important to the functioning of the remote terminal. At step 54, a matching country or geographic region is found. At this point, the remote terminal has determined what country or geographic region in which it is operating. At step 56, the remote terminal adjusts its operating frequency range to correspond to the country or geographic region in which it is operating. It may also alter other operating characteristics, such as power output and modulation type, in accordance with the regulations listed in the table or other data structure corresponding to the country in which the remote terminal is located. After the geographic region frequency, power settings or any other operating characteristics have been adapted for use in the country or geographic region in which the terminal is located, the remote terminal operates similarly to a conventional remote terminal”);
 		where the wireless channel and the upper limit are determined to be compliant with the communication regulation of the different country (col. 5 line 60 - col. 6 line 24, scanned signal is compared with a table comprising list of frequencies (~wireless channel) and regulations on power output (~upper limit) for different countries, and a match to the country means the frequency (~wireless channel) and the upper limit (~upper limit) are compliant with the country’s regulation); and 
		where the wireless channel and the upper limit are determined to be not compliant with the communication regulation of the different country (col. 5 line 60 - col. 6 line 24, scanned signal is compared with a table comprising list of frequencies (~wireless channel) and regulations on power output (~upper limit) for different countries, and a mismatch to the country means the frequency (~wireless channel) and the upper limit (~upper limit) are not compliant with the country’s regulation).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hughes with the teaching of Abdel-Kader in order to allow remote terminals to meet regulatory requirements, and adapt to and communicate with access points having different communications characteristics (Hughes col. 2 lines 4-7).

 	Regarding claim 2, Abdel-Kader in view of Hughes teaches the communication apparatus according to claim 1, 
 	Abdel-Kader further teaches wherein the operations further comprise 
detecting, in a case where the second wireless communication is being carried out by the second communication method (Fig. 1, first detection unit of client device 110 detects that the second wireless (~cellular) communication is being carried out by the second communication unit (~WWAN communication interface 520 of Fig. 5) of the client device 110; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”, wherein the device detects that it has roamed and is able to track it’s movement; Fig. 5, processor 502 running a first executable detection function code stored in  memory 504 comprises the first detection unit), 
that a wireless network in which the second wireless communication is occurring has changed from that of a first base station to which the communication apparatus used to be connected (Fig. 1, when client device roams from domain 102 to domain 104, the detection unit of client device 110 detects that the second wireless (~cellular) communication has changed from the first base station (~cellular base station 112) of domain 102; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”, wherein the device detects that it has roamed and is able to track it’s movement), 
to that of a second base station to which the communication apparatus is currently connected (Fig. 1, to cellular base station 114 when client device 110 roamed to domain 104; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”, wherein the device detects that it has roamed and is able to track it’s movement), 
		wherein the country information is acquired in a case where it is detected that the base station of the second wireless communication has changed (Fig. 1, when client device 110 roams from domain 102 to domain 104, the base station (from cellular base station 112) of the second wireless (~cellular) communication has changed (to cellular base station 114) is detected and the first acquisition unit of the client device 110 acquires the country information transmitted by the base station (~cellular base station 114) of the second wireless (~cellular) communication; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”; “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  

 	Regarding claim 3, Abdel-Kader in view of Hughes teaches the communication apparatus according to claim 1, 
 	Abdel-Kader further teaches wherein the operations further comprise:  
detecting that the second wireless communication by the second communication method has been changed to a roaming connection (Fig. 1, a second detection unit of client device 110 detects a roaming connection to cellular base station 114 when client device 110 roams to domain 104; [0017], “At 202, the device roams to a cell (~changed to a roaming connection) of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”, wherein the second detection unit of the device (~client device 110 of Fig. 1) detects that it has roamed (~that the second wireless (~cellular) communication by the second (~cellular) communication unit (~WWAN communication interface 520 of Fig. 5) has been changed to a roaming connection); Fig. 5, processor 502 running a second executable detection function code stored in memory 504 comprises the second detection unit), 
wherein the country information is acquired in a case where it is detected that the second wireless communication has been changed to the roaming connection (Fig. 1, when client device 110 roams from domain 102 to domain 104, the base station (from cellular base station 112) of the second wireless (~cellular) communication has changed (to cellular base station 114) is detected and the first acquisition unit of the client device 110 acquires the country information transmitted by the base station (~cellular base station 114) of the second wireless (~cellular) communication; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”; Fig. 5, processor 502 running a first executable detection function code stored in memory 504 comprises the first detection unit).  

 	Regarding claim 10, Abdel-Kader in view of Hughes teaches the communication apparatus according to claim 1, 
Abdel-Kader further teaches wherein the operations further comprise: specifying the country information by using a Mobile Country Code (MCC) which is acquired from a base station connected to the communication apparatus, via the second wireless communication ([0011], “WLAN client device, if equipped with a cellular communications interface (~second wireless communication unit), may listen to the mobile country code (MCC) (~acquires a Mobile Country Code (MCC) which specifies country information) broadcast by base stations of a cellular network (~second wireless (~cellular) communication by a second communication (~cellular) method different from the first wireless communication (~WLAN) method) and determine the WLAN regulatory domain from the MCC”; Fig. 1, first acquisition unit of client device 110 acquires a Mobile Country Code (MCC) from a base station 114 connected to the communication apparatus (~114 connected to 110), via the second wireless (~cellular) communication; [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  

 	Regarding claim 11, Abdel-Kader in view of Hughes teaches the communication apparatus according to claim 10. 
 	Abdel-Kader further teaches wherein the at least one memory holds ([0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”)
 		a table indicating a correspondence between the MCC and a country name code ([0017], At 204, the device receives the MCC broadcast by a base station of the cellular network. At 210, the device looks up the International Organization of Standardization (ISO) country code element corresponding to the MCC received at 204 … A lookup table linking mobile country codes (~MCCs) to ISO country code (~table linking a correspondence between the MCC and a country name code) elements may be stored in the device's memory”; Fig. 5, memory 504 is the holding unit), 
 	 	wherein, in the specifying, the country name code is specified as the country information, and the country name code is specified based on the MCC acquired from the base station and the held table ([0017-0018], “At 204, the device receives the MCC broadcast by a base station of the cellular network. At 210, the device looks up the International Organization of Standardization (ISO) country code element corresponding to the MCC received at 204. Each country name in English as given in ISO 3166-1 has a corresponding ISO 3166-1-alpha-2 code element. For example, the code elements for Canada, the United States of America and Japan, are CA, US and JP, respectively. A lookup table (~holding unit) linking mobile country codes (~MCCs) to ISO country code (~acquires the corresponding country name codes based on the MCCs) elements may be stored in the device's memory. At 212, the device programs the ISO country code element to its WLAN interface”; [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  

 		Regarding claim 17, Abdel-Kader teaches a method for controlling a communication apparatus having a first wireless communication function of ([0017-0018], “This method may be implemented in a WLAN client device equipped with a cellular communications interface. At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on (~while the first wireless communication is being carried out by the first communication unit). At 204, the device receives the MCC broadcast by a base station of the cellular network. At 210, the device looks up the International Organization of Standardization (ISO) country code element corresponding to the MCC received at 204. Each country name in English as given in ISO 3166-1 has a corresponding ISO 3166-1-alpha-2 code element. For example, the code elements for Canada, the United States of America and Japan, are CA, US and JP, respectively. A lookup table linking mobile country codes to ISO country code elements may be stored in the device's memory”. At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain (~control the first wireless communication that is being carried out by the first communication unit based on the country information acquired by the first acquisition unit)”) 
 	 	carrying out, at a first communication interface, first wireless communication by a first wireless communication method conforming to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 series ([0106], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126. APs 142 and 144, having coverage areas 152 and 154, respectively, are located within WLAN regulatory domain 104. As client device 110 travels through WLAN regulatory domain 104, it scans for and may associate with APs 142 and 144”, wherein the client device 110 contains a first communication (~WLAN) unit for carrying out first wireless (~WLAN) communication by a first wireless communication (~WLAN) method; Fig. 1; [0026], “Client device 500 comprises a wireless communication interface 510, compatible with one or more WLAN standards, for example, one or more standards of the family of IEEE 802.11 wireless communication standards”); and 
a second wireless communication function of (Fig. 5, WWAN communication interface 520); 
carrying, at a second communication interface, out second wireless communication by a second communication method different from the first wireless communication method ([0011], “WLAN client device, if equipped with a cellular communications interface (~second communication interface), may listen to the mobile country code (MCC) broadcast by base stations of a cellular network (~second wireless (~cellular) communication by a second communication (~cellular) method different from the first wireless communication (~WLAN) method) and determine the WLAN regulatory domain from the MCC”), and 
the method comprising: 
obtaining, by the second communication method, country information identifying a country in which the communication apparatus is located ([0016-0017], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126 … At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~country information identifying a country in which the communication apparatus is located) broadcast by a base station of the cellular network (~acquires, via the second communication (~cellular) method)”), -6-Amendment for Application No.: 16/938455 Attorney Docket: 10208076US01 
determining, based on the obtained country information, whether the country in which the communication apparatus is located has changed to a different country or not ([0020], “Although it is possible that a cellular carrier spans multiple countries with different regulatory domain requirements, most of the time the MCC is checked, it will not be different from that last time the client device roamed from one cell to another or from the last time the WLAN radio was turned off. Accordingly, the client device may cache the MCC (~mobile country information) at 208, if it differs from the MCC currently cached by the client device. The check of whether the MCC received at 204 differs from the MCC currently cached by the client device may be done at 206 (~determining, based on the obtained country information (~MCC (mobile country code)), whether the country in which the communication apparatus is located has changed to a different country or not)”; Fig. 2), 
performing control for continuing the wireless communication using the first wireless communication function in a case where the country in which the communication apparatus is located has not changed to a different country ([0020], Although it is possible that a cellular carrier spans multiple countries with different regulatory domain requirements, most of the time the MCC is checked, it will not be different from that last time the client device roamed from one cell to another or from the last time the WLAN radio was turned off”) and 
for disabling the first wireless communication function in a case where the country in which the communication apparatus is located has changed to a different country ([0019], “the client device … may refrain from passively scanning channels in the 5 GHz band that are not valid in the regulatory domain”, wherein when the communication apparatus location changes to a different country, wireless communication will be initially disabled for channels that are not valid in the regulatory domain; Furthermore, when a WLAN capable communication apparatus roams from a first country to a new second country having a different WLAN standard (different frequency, power, and etc.), the first country’s WLAN connection/function will first have to be disabled even for a very short time (~fraction of a millisecond) before switching to the new second country’s WLAN connection/function and the WLAN capable communication apparatus may even become naturally disconnected (~not work/prevent from working) due to the change in the WLAN standard (~due to the different WLAN standard)), 
changing, after disabling the first wireless communication function, a useable channel and/or the upper limit on the transmission power, for compliance with the communication regulation of the different country ([0018], “At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain”, wherein the PHY changes/controls/configures frequency/channel and/or amplitude/power/upper limit of wireless signals), and 
enabling the first wireless communication function after completion of the changing ([0018], “At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain”, wherein the first wireless communication function is enabled after the PHY is configured).
	 	Abdel-Kader does not explicitly teach determining, in a case where the country in which the communication apparatus is located is determined to have changed, whether a wireless channel that is in use in the communication by the first wireless communication method and an upper limit on transmission power are compliant with a communication regulation of the different country or not; where the country in which the communication apparatus is located has not changed to a different country is where the wireless channel and the upper limit are determined to be compliant with the communication regulation of the different country; and where the country in which the communication apparatus is located has changed to a different country is where the wireless channel and the upper limit are determined to be not compliant with the communication regulation of the different country.
	However, Hughes teaches determining, in a case where the country in which the communication apparatus is located is determined to have changed, whether a wireless channel that is in use in the communication by the first wireless communication method and an upper limit on transmission power are compliant with a communication regulation of the different country or not (In scanning after roaming to another (~country of communication apparatus location have changed), if there is no match to any country (Fig. 3, 54), then this is determining that the wireless channel and an upper limit on transmission power are not compliant (col. 5 line 60 - col. 6 line 24, scanned signal is compared with a table comprising list of frequencies (~wireless channel) and regulations on power output (~upper limit) for different countries, and a mismatch to the country means the frequency (~wireless channel) and the upper limit (~upper limit) are not compliant with the country’s regulation), and the terminal’s parameters are adjusted accordingly to parameters of the new matching country (Fig. 3, 56); col. 5 line 60 col. 6 line 24, “At step 50, the remote terminal may scan the frequency spectrum, listening for broadcast transmissions or announcement messages broadcast by access points. This may encompass tuning to each available frequency on which an announcement message from a nearby access point may be received. The announcement message may have a frequency characteristic that is unique to a particular geographic region or country (e.g., transmitted on a frequency channel that is unique to a particular country). At step 52, the frequency characteristics of the received announcement message are compared with a table, database, or equivalent data structure contained in memory. The table may contain a listing of the breakdown of the frequency spectrum for all the different available countries or geographic regions. It also may list regulations on power output or other regulations important to the functioning of the remote terminal. At step 54, a matching country or geographic region is found. At this point, the remote terminal has determined what country or geographic region in which it is operating. At step 56, the remote terminal adjusts its operating frequency range to correspond to the country or geographic region in which it is operating. It may also alter other operating characteristics, such as power output and modulation type, in accordance with the regulations listed in the table or other data structure corresponding to the country in which the remote terminal is located. After the geographic region frequency, power settings or any other operating characteristics have been adapted for use in the country or geographic region in which the terminal is located, the remote terminal operates similarly to a conventional remote terminal”);
 		where the wireless channel and the upper limit are determined to be compliant with the communication regulation of the different country (col. 5 line 60 - col. 6 line 24, scanned signal is compared with a table comprising list of frequencies (~wireless channel) and regulations on power output (~upper limit) for different countries, and a match to the country means the frequency (~wireless channel) and the upper limit (~upper limit) are compliant with the country’s regulation); and 
		where the wireless channel and the upper limit are determined to be not compliant with the communication regulation of the different country (col. 5 line 60 - col. 6 line 24, scanned signal is compared with a table comprising list of frequencies (~wireless channel) and regulations on power output (~upper limit) for different countries, and a mismatch to the country means the frequency (~wireless channel) and the upper limit (~upper limit) are not compliant with the country’s regulation).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hughes with the teaching of Abdel-Kader in order to allow remote terminals to meet regulatory requirements, and adapt to and communicate with access points having different communications characteristics (Hughes col. 2 lines 4-7).

 		Regarding claim 18, Abdel-Kader teaches a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of a communication apparatus, the communication apparatus having ([0024], ”Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein together with WLAN controller 512. Memory 504 may also store one or more lookup tables 505 as described hereinabove. Memory 504 may also comprise a cache 507 to store a most recently detected MCC”), 
 	a first wireless communication function of carrying out, at a first communication interface, first wireless communication by a first wireless communication method conforming to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 series ([0106], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126. APs 142 and 144, having coverage areas 152 and 154, respectively, are located within WLAN regulatory domain 104. As client device 110 travels through WLAN regulatory domain 104, it scans for and may associate with APs 142 and 144”, wherein the client device 110 carries out first wireless (~WLAN) communication method; [0018], “device programs the ISO country code element to its WLAN interface (~first communication interface)”; Fig. 1; [0026], “Client device 500 comprises a wireless communication interface 510, compatible with one or more WLAN standards, for example, one or more standards of the family of IEEE 802.11 wireless communication standards”); and
a second wireless communication function of (Fig. 5, WWAN communication interface 520) carrying out, at a second communication interface, second wireless communication by a second communication method different from the first wireless communication method ([0011], “WLAN client device, if equipped with a cellular communications interface, may listen to the mobile country code (MCC) broadcast by base stations of a cellular network (~second wireless (~cellular) communication by a second communication (~cellular) method different from the first wireless communication (~WLAN) method) and determine the WLAN regulatory domain from the MCC”), and 
the control method ([0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”) comprising: 
obtaining, by the second communication method, country information identifying a country in which the communication apparatus is located ([0016-0017], “As client device 110 travels through WLAN regulatory domain 102, it scans for and may associate with APs 122, 124 and 126 … At 202, the device roams to a cell of a cellular network, or while in a cell of a cellular network, the device's WLAN radio is turned on.  At 204, the device receives the MCC (~country information identifying a country in which the communication apparatus is located) broadcast by a base station of the cellular network (~acquires, via the second communication (~cellular) method)”), 
determining, based on the obtained country information, whether the country in which the communication apparatus is located has changed to a different country or not ([0020], “Although it is possible that a cellular carrier spans multiple countries with different regulatory domain requirements, most of the time the MCC is checked, it will not be different from that last time the client device roamed from one cell to another or from the last time the WLAN radio was turned off. Accordingly, the client device may cache the MCC (~mobile country information) at 208, if it differs from the MCC currently cached by the client device. The check of whether the MCC received at 204 differs from the MCC currently cached by the client device may be done at 206 (~determining, based on the obtained country information (~MCC (mobile country code)), whether the country in which the communication apparatus is located has changed to a different country or not)”; Fig. 2), 
performing control for continuing the wireless communication using the first wireless communication function in a case where the country in which the communication apparatus is located has not changed to a different country ([0020], Although it is possible that a cellular carrier spans multiple countries with different regulatory domain requirements, most of the time the MCC is checked, it will not be different from that last time the client device roamed from one cell to another or from the last time the WLAN radio was turned off”) 
 for disabling the first wireless communication function in a case where the country in which the communication apparatus is located has changed to a different country ([0019], “the client device … may refrain from passively scanning channels in the 5 GHz band that are not valid in the regulatory domain”, wherein when the communication apparatus location changes to a different country, wireless communication will be initially disabled for channels that are not valid in the regulatory domain; Furthermore, when a WLAN capable communication apparatus roams from a first country to a new second country having a different WLAN standard (different frequency, power, and etc.), the first country’s WLAN connection/function will first have to be disabled even for a very short time (~fraction of a millisecond) before switching to the new second country’s WLAN connection/function and the WLAN capable communication apparatus may even become naturally disconnected (~not work/prevent from working) due to the change in the WLAN standard (~due to the different WLAN standard)), -8-Amendment for Application No.: 16/938455 Attorney Docket: 10208076US01 
changing, after disabling the first wireless communication function, a useable channel and/or the upper limit on the transmission power, for compliance with the communication regulation of the different country ([0018], “At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain”, wherein the PHY changes/controls/configures frequency/channel and/or amplitude/power/upper limit of wireless signals), and 
enabling the first wireless communication function after completion of the changing ([0018], “At 212, the device programs the ISO country code element to its WLAN interface, and at 214, the device configures its physical layer (PHY) for operation in the WLAN regulatory domain”, wherein the first wireless communication function is enabled after the PHY is configured).
		Abdel-Kader does not explicitly teach determining, in a case where that the country in which the communication apparatus is located is determined to have changed, whether a wireless channel that is in use in the communication by the first wireless communication method and an upper limit on transmission power are compliant with a communication regulation of the different country or not; where the country in which the communication apparatus is located has not changed to a different country is where the wireless channel and the upper limit are determined to be compliant with the communication regulation of the different country; and where the country in which the communication apparatus is located has changed to a different country is where the wireless channel and the upper limit are determined to be not compliant with the communication regulation of the different country.
	However, Hughes teaches determining, in a case where the country in which the communication apparatus is located is determined to have changed, whether a wireless channel that is in use in the communication by the first wireless communication method and an upper limit on transmission power are compliant with a communication regulation of the different country or not (In scanning after roaming to another (~country of communication apparatus location have changed), if there is no match to any country (Fig. 3, 54), then this is determining that the wireless channel and an upper limit on transmission power are not compliant (col. 5 line 60 - col. 6 line 24, scanned signal is compared with a table comprising list of frequencies (~wireless channel) and regulations on power output (~upper limit) for different countries, and a mismatch to the country means the frequency (~wireless channel) and the upper limit (~upper limit) are not compliant with the country’s regulation), and the terminal’s parameters are adjusted accordingly to parameters of the new matching country (Fig. 3, 56); col. 5 line 60 col. 6 line 24, “At step 50, the remote terminal may scan the frequency spectrum, listening for broadcast transmissions or announcement messages broadcast by access points. This may encompass tuning to each available frequency on which an announcement message from a nearby access point may be received. The announcement message may have a frequency characteristic that is unique to a particular geographic region or country (e.g., transmitted on a frequency channel that is unique to a particular country). At step 52, the frequency characteristics of the received announcement message are compared with a table, database, or equivalent data structure contained in memory. The table may contain a listing of the breakdown of the frequency spectrum for all the different available countries or geographic regions. It also may list regulations on power output or other regulations important to the functioning of the remote terminal. At step 54, a matching country or geographic region is found. At this point, the remote terminal has determined what country or geographic region in which it is operating. At step 56, the remote terminal adjusts its operating frequency range to correspond to the country or geographic region in which it is operating. It may also alter other operating characteristics, such as power output and modulation type, in accordance with the regulations listed in the table or other data structure corresponding to the country in which the remote terminal is located. After the geographic region frequency, power settings or any other operating characteristics have been adapted for use in the country or geographic region in which the terminal is located, the remote terminal operates similarly to a conventional remote terminal”);
 		where the wireless channel and the upper limit are determined to be compliant with the communication regulation of the different country (col. 5 line 60 - col. 6 line 24, scanned signal is compared with a table comprising list of frequencies (~wireless channel) and regulations on power output (~upper limit) for different countries, and a match to the country means the frequency (~wireless channel) and the upper limit (~upper limit) are compliant with the country’s regulation); and 
		where the wireless channel and the upper limit are determined to be not compliant with the communication regulation of the different country (col. 5 line 60 - col. 6 line 24, scanned signal is compared with a table comprising list of frequencies (~wireless channel) and regulations on power output (~upper limit) for different countries, and a mismatch to the country means the frequency (~wireless channel) and the upper limit (~upper limit) are not compliant with the country’s regulation).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hughes with the teaching of Abdel-Kader in order to allow remote terminals to meet regulatory requirements, and adapt to and communicate with access points having different communications characteristics (Hughes col. 2 lines 4-7).

Regarding claim 19, Abdel-Kader in view of Hughes teaches the communication apparatus according to claim 1.
 		Abdel-Kader further teaches wherein the communication apparatus is a camera ([0029], “A non-exhaustive list of examples for client device 500 includes … a wireless-enabled video camera”).


7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Kader in view of Hughes, and further in view of Larsson (US 2014/0141839 A1).

	Regarding claim 4, Abdel-Kader in view of Hughes teaches the communication apparatus according to claim 1. 
Abdel-Kader further teaches wherein the operations further comprise: detecting roaming (Fig. 1, when client device roams from domain 102 to domain 104, a third detection unit of client device 110 detects the roaming; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”, wherein the device detects that it has roamed and is able to track it’s movement; Fig. 5, processor 502 running a third executable detection function code stored in memory 504 comprises the third detection unit), 
wherein the country information is acquired in a case where it is detected roaming (Fig. 1, when client device 110 roams from domain 102 to domain 104, a third detection unit of client device 110 detects the roaming and a first acquisition unit of the client device 110 acquires the country information(~MCC); [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”, wherein the device detects that it has roamed and acquires the country information (~MCC); [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  
	The combination of Abdel-Kader and Hughes does not explicitly teach that detecting roaming is detecting that a subscriber identifier used when the second wireless communication is carried out by the second communication method has changed.
	  	However, Larsson teaches detecting that a subscriber identifier used when a wireless communication is carried out by a communication unit has changed ([0003],” A subscriber is considered … "home" if the IMSI, the MCC (Mobile country Code) and the MNC (Mobile Network Code) match that of the visited Network. The IMSI contains MCC and MNC”, wherein if the comparison of the IMSI, the MCC, and the MNC do not match, the subscriber is considered visiting away from home; [0017], “a mobile device for the mobile communication system, such as a mobile telephone, a computer or any other mobile device capable of communicating over the mobile communication network”, wherein the mobile device comprises a communication interface/unit for a wireless communication).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Larsson with the teaching of Abdel-Kader as modified by Hughes in order to accurately and efficiently determine whether the mobile device has roamed away from its home domain and requires handover process to be initiated.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Kader in view of Hughes, and further in view of Camps Mur (US 2012/0178429 A1).

 	Regarding claim 12, Abdel-Kader in view of Hughes teaches the communication apparatus according to claim 1.
The combination does not explicitly teach wherein the communication apparatus operates as an access point that constructs a network for wireless communication in compliance with the IEEE 802.11 series standards.
 		However, Camps Mur teaches wherein communication apparatus operates as an access point that constructs a network for wireless communication in compliance with the IEEE 802.11 series standards.  
 	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Camps Mur with the teaching of Abdel-Kader as modified by Hughes in order to act as an access point in the Wi-Fi network to provide access to the 3G network to the attached Wi-Fi clients (Camps Mur [0003]). 

9.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Kader in view of Hughes, and further in view of Baek (US 2017/0230873 A1).

	Regarding claim 13, Abdel-Kader in view of Hughes teaches the communication apparatus according to claim 1.
 		Abdel-Kader further teaches wherein the second wireless communication of the second wireless communication method is mobile communication in compliance with the Mobile Communication System formulated ([0011], “WLAN client device, if equipped with a cellular communications interface, may listen to the mobile country code (MCC) broadcast by base stations of a cellular network (~second wireless (~cellular) communication by a second communication (~cellular) method different from the first wireless communication (~WLAN) method) and determine the WLAN regulatory domain from the MCC”). 
 	The combination of Abdel-Kader and Hughes does not explicitly teach that the Mobile Communication System is a Fifth-generation Mobile Communication System (5G) formulated by the Third Generation Partnership Project (3GPP).
	  	However, Baek teaches a Fifth-generation Mobile Communication System (5G) formulated by a Third Generation Partnership Project (3GPP) ([0055], “5G mobile communication technology may be one of the "Above 6 GHz" technology and the "Below 6 GHz" technology”; [0051], “5G communication technology … "Above 6 GHz" technology that operates in a millimeter-wave (mm-wave) band that is equal to or higher than 6 GHz”; [0052], “main deployment scenario of a 5G mobile communication network includes a scenario that is based on interlocking with the existing 4G communication system”, wherein 3GPP is involved in the 5G development which interlocks with the existing 4G).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baek with the teaching of Abdel-Kader as modified by Hughes in order to provide lower latency, higher capacity, and higher bandwidth communication.
 
 	Regarding claim 14, Abdel-Kader in view of Hughes, and further in view of Baek teaches the communication apparatus according to claim 13. 
Abdel-Kader further teaches wherein the country information is obtained from a base station supporting the communication using a band  (Fig. 1, when client device 110 roams from domain 102 to domain 104, the base station (from cellular base station 112) of the second wireless (~cellular) communication has changed (to cellular base station 114) is detected and the first acquisition unit of the client device 110 acquires the country information transmitted by the base station (~cellular base station 114) of the second wireless (~cellular) communication; [0017], “At 202, the device roams to a cell of a cellular network (~roams to domain 104 from domain 102 of Fig. 1), or while in a cell of a cellular network, the device's WLAN radio is turned on. At 204, the device receives the MCC (~acquires the country information) broadcast by a base station of the cellular network”; Fig. 1, MCC (~country information) can be acquired from a plurality of base stations (~base station 112 and base station 114); [0024], “Memory 504 stores code 506 that, when executed by processor 502, may implement the methods described herein”, wherein the processor 502 running an executable acquisition function code stored in the memory 504 comprises the first acquisition unit).  
	The combination of Abdel-Kader and Hughes does not explicitly teach that the communication is a 5G communication using a band of 6 gigahertz (GHz) or higher.
	 However, Baek further teaches a 5G communication using a band of 6 gigahertz (GHz) or higher ([0055], “5G mobile communication technology may be one of the "Above 6 GHz" technology and the "Below 6 GHz" technology”; [0051], “5G communication technology … "Above 6 GHz" technology that operates in a millimeter-wave (mm-wave) band that is equal to or higher than 6 GHz”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baek with the teaching of Abdel-Kader as modified by Hughes and Baek in order to provide lower latency, higher capacity, and higher bandwidth communication.

 	Regarding claim 15, Abdel-Kader in view of Hughes, and further in view of Baek teaches the communication apparatus according to claim 13. 
Abdel-Kader further teaches wherein, 
 		in a case where a base station different from the connected base station (Fig. 1, base station 114 is different from the connected base station 112) supporting the communication using a band exists nearby (“a cellular network … WLAN”), 
the country information is acquired from the different base station (Fig. 1, a first acquisition unit of WLAN client device 110 performs control so as to acquire country information from a different base station (~114)).  
	The combination of Abdel-Kader and Hughes does not explicitly teach that the communication is a 5G communication using a band of 6 GHz or higher.
	 However, Baek further teaches a 5G communication using a band of 6 GHz or higher ([0055], “5G mobile communication technology may be one of the "Above 6 GHz" technology and the "Below 6 GHz" technology”; [0051], “5G communication technology … "Above 6 GHz" technology that operates in a millimeter-wave (mm-wave) band that is equal to or higher than 6 GHz”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baek with the teaching of Abdel-Kader as modified by Hughes and Baek in order to provide lower latency, higher capacity, and higher bandwidth communication.

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643